Title: To Alexander Hamilton from John Allan, [28 May 1783]
From: Allan, John
To: Hamilton, Alexander


[Philadelphia, May 28, 1783]
Sir
The memorandum which I had the Honour of delivering you a day or two ago was in General the State of matters in the Indian Eastern Department, from which I presumed the Hono[r]able Committee Appointed by Congress woud Examine into the Matter, And from the Importance of the Subject woud Speedly determine.
I woud not by any means urge matters out of the proper Rule or Channel nor wou’d I be so Impertinent as to press on Gentlemen, whoes Abilities and Liberal sentiments must be well Known by the Conspicuous Characters they now bare in the united States, but probably a thoro Knowledge of those parts may be wanting by attention to Greater Concerns.
The Business of the Eastern Indians, has been View’d in a Serious Light by those who has had an Oppertunity to Know the perticular Situation and State of that Country. The Intercourse and Conection which Subsists between the different Tribes which Inhabits the Micmac (nova scotia) Country, 200 Leagues up the River St Lawrence, These being Interpersed among British Subjects, who have been verry Attentive during the Warr in Endeavouring to Gain their Interests, and will no doubt (as is the Common Custom) urge during peace every Intreaguing mode to draw their attention from the United States.
We have been so Successfull during this warr in that Quarter, that there has no great cause of Alarm to Government, that by a Continual Residence & Close attention, Under the Smiles of Providence the Enemy have been prevented in their Design respecting the Indians as well as taking possession of the Country.
Commercial Views, as well as holding them for future Advantages—will Cause the Britains to be Attentive on the Indian Affairs, and there is not wanting among Ourselves persons of such sordid principles who will ever Encourage & Countenance such things where their Interests is Concernd.
Gifts and Promises to Indians are not Sufficient to Keep them. It must be a Constant Attendance given to work upon them, according to their Passions and Dispositions for the Time being.
The Indians thro that country have now constant Meetings. They Try to hear every thing that Passes & by their Acquaintance in Settlements will hear things different ways, they want to Know, what Notice is taken of them, and will direct their Councils Accordingly.
Their External conduct during my Residence, demonstrates, their Wisdom & Subtilty, and that altho they may Appear Satisfyd, Sometimes it is nothing but a Cloak to cover some evil design, they are allways particular to Know in what manner things are Communicated to them—and if it shoud Appear not properly Authenticated they will Treat it with Contempt, which on the Other hand woud be Religiously attended to.
I shall not Trouble you Sir, with more of these Observations. A future time may give me More oppertunity for a better Information Shou’d it be the pleasure of the Honoble. Congress to Continue me in the business. I must Earnestly Request, that I may proceed upon my duty with some thing that may Give Satisfaction & Assurance to the Indians, that I may be Enabled to communicate What the Intention & design of Government is towards them Whereby a Solid and Permanent System may be Established—the sooner it is done will make it more Easy and Eligible.

I forgot mentioning in the Memorial, the Promise made to the Indians, to Procure them a Priest, this I woud pray might be attended to, as A verry Assential Matter in Securing their Interest.
I have the Honour to be with very Great respect   Sir   Your most Obdt Hble servt
J Allan.
Phelidelphia May 28th. 1783
NB. I waited upon Genl Lincoln, after I had the pleasure of seeing you yesterday. He mentioned that he had nothing more than the Declaration of Peace to Communicate—but nothing Concerning the present business.

The Honble. Colo Hamilton

